Name: 81/401/EEC: Commission Decision of 15 May 1981 laying down the conditions for carrying out pre-movement tuberculin testing and brucellosis blood sampling of cattle in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  means of agricultural production;  Europe;  health;  agricultural activity
 Date Published: 1981-06-11

 Avis juridique important|31981D040181/401/EEC: Commission Decision of 15 May 1981 laying down the conditions for carrying out pre-movement tuberculin testing and brucellosis blood sampling of cattle in Ireland (Only the English text is authentic) Official Journal L 152 , 11/06/1981 P. 0038 - 0038COMMISSION DECISION of 15 May 1981 laying down the conditions for carrying out pre-movement tuberculin testing and brucellosis blood sampling of cattle in Ireland (Only the English text is authentic) (81/401/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/81 of 21 April 1981 introducing temporary financial aid from the Community to Ireland for pre-movement tuberculin testing and brucellosis blood sampling of cattle (1), and in particular Article 1 thereof, Whereas the tests for tuberculosis and brucellosis, to which cattle are subjected before movement in Ireland, must be carried out in accordance with Community rules; Whereas, in the interests of greater efficiency and the full effectiveness of the measures, the supervision of the operations should be entrusted to veterinary inspecting officials of the Irish Department of Agriculture; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Within a period of 30 days preceding movement, cattle shall be subjected, according to their age and sex, to the following tests: (a) an intradermal tuberculin test carried out in accordance with points 31, 32 and 33 of Annex B to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2), as last amended by Directive 80/1102/EEC (3); (b) a test for brucellosis by serum agglutination carried out in accordance with Annex C (A) to the abovementioned Directive. Article 2 For the purposes of checking and supervising the operations referred to in Article 1, the competent Irish authorities shall implement the following procedure: 1. The owner of the livestock shall in good time submit to the Veterinary Officer in charge of the district in which his holding is situated an application for official authorization for the operations in question to be carried out, together with the following particulars: (a) his name and address; (b) the herd identification number, the number of animals to be examined and their sex and age; (c) the exact place and envisaged date for the operations. 2. After checking the status of the herd in question, on the basis of the results of previous examinations, the District Veterinary Officer shall designate a veterinarian to carry out the desired operations and shall supply him with all the necessary data. 3. Where the designated veterinarian is not a government official, the District Veterinary Officer shall ensure that: (a) a government veterinary inspecting official is at all times able to attend some or all of the operations; (b) the designated veterinarian may be a veterinarian other than the practitioner usually employed by the owner; (c) the documents stating the starting date of the operations and the results of the tuberculin test are sent to him immediately so that, if the results are favourable, the desired certificate can be issued rapidly to the owner; (d) the fee for the operations is paid to the veterinarian who carried them out. Article 3 This Decision is addressed to Ireland. Done at Brussels, 15 May 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 111, 23.4.1981, p. 4. (2) OJ No 121, 29.7.1964, p. 1977/64. (3) OJ No L 325, 1.12.1980, p. 18.